EXHIBIT 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the accompanying Annual Report of Vidaroo Corporation (the “Entity”) on Form 10-K for the period ended June 30, 2012 (the “Report”), I,Thomas Moreland,Chief Financial Officer of the Entity, hereby certify that to my knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2)The information contained in the Report fairly presents, in all material respects, the consolidatedfinancial condition and results of operations of the Entity. Date: September 28, 2012 By: /s/Thomas Moreland Thomas Moreland Chief Financial Officer
